[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                              MAY 12, 2010
                                No. 09-14157
                                                               JOHN LEY
                           Non-Argument Calendar
                                                                 CLERK
                         ________________________
                     D.C. Docket No. 08-81260-CV-DTKH

CLAUDE DAVID CHASTAIN, on behalf of
himself and all others similarly situated,

                                                        Plaintiff-Appellant,

                                     versus

N.S.S. ACQUISITION CORP.,
d.b.a. Bev Smith Toyota,

                                                        Defendant-Appellee.

                          ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                                 (May 12, 2010)

Before BLACK, PRYOR and COX, Circuit Judges.

PER CURIAM:

      Plaintiff-Appellant Claude David Chastain brought a putative class action

against N.S.S. Acquisition Corp. d/b/a Bev Smith Toyota alleging violations of the
Truth in Lending Act, the Florida Motion Vehicle Retail Sales Finance Act, the Equal

Credit Opportunity Act, and the Florida Deceptive and Unfair Trade Practice Act.

The district court dismissed the complaint pursuant to Federal Rule of Civil

Procedure 12(b)(6). (R.1-20.)

      Appellant’s brief acknowledges that this case “is a virtual mirror image of

Hunter v. Bev Smith Ford, LLC,” a putative class action that was dismissed by the

district court and was pending on appeal at the time this appeal was briefed.

(Appellant’s Br. at 11.) And, Appellant makes no additional arguments to those made

in the Hunter appeal as to why the district court erred when it dismissed his

complaint.

      Since this appeal was briefed, a panel of this court heard oral argument in

Hunter and issued an opinion affirming the dismissal of that case. Hunter v. Bev

Smith Ford, LLC, Case No. 08-13324 (11th Cir. Nov. 17, 2009). In this case, as we

did in Hunter, we reject Appellant’s arguments and affirm.

      AFFIRMED.




                                         2